Dismiss and Opinion Filed March 5, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00069-CR

                    EX PARTE BENJAMIN BLAIR BROWN

          Original Proceeding from the Criminal District Court No. 6
                            Dallas County, Texas
                     Trial Court Cause No. F20-37096-X

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Schenck
      Benjamin Blair Brown filed an original application for writ of habeas corpus

in this Court challenging his confinement and asking for his immediate release either

under a “compassionate” release or “PR bond.” We note that relator, acting pro se,

addressed his petition to the Criminal District Court No. 6 but filed it with this Court.

To the extent relator seeks relief from this Court, we do not have jurisdiction to

consider an original application for writ of habeas corpus filed in a criminal

proceeding. See TEX. CODE CRIM. PROC. ANN. art. 11.05; TEX. GOV’T CODE ANN.

§22.221(d); In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.]

2016, orig. proceeding) (per curiam); see also Ortiz v. State, 299 S.W.3d 930, 932
(Tex. App.—Amarillo 2009, orig. proceeding) (court of appeals does not have

original habeas jurisdiction of bail issues).

      Accordingly, we dismiss this original proceeding for want of jurisdiction.




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
Do Not Publish                                  JUSTICE
TEX. R. APP. P. 47.2(b)
210069F.U05




                                          –2–